Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 21-23, 26, 43-44, 46, 59 and 62 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on June 15, 2020 has been received and entered into the present application.
Applicant’s arguments, filed June 15, 2020, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 1-20, 24-25, 27-42, 45, 47-58, 60-61, and 63-64 are cancelled.
Claim 62 is withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 21 and 43 are amended.
Claims 21-23, 26, 43-44, 46, and 59 are under examination in the instant office action. 
   Modified Rejection due to Claim amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26, 43-44, 46 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US 2014/0357607 A1; of record) in view of Rao et al. (US 8,277,780 B2; of record).
Lathrop et al. teaches pharmaceutical corticosteroid compositions comprising at least one fatty acid ester and at least one corticosteroid [0005]. The corticosteroid comprises desoximetasone [0016]. The fatty acid ester comprises glyceryl monooleate [0036]. The fatty acid ester is optionally combine with one or more pharmaceutically acceptable solvents, the one or more pharmaceutically acceptable solvents can be present in any combination [0046]. Examples of pharmaceutically acceptable solvents include isopropyl alcohol, isopropyl palmitate, mineral oil [0046]. Corticosteroid can partially or completely dissolve in the presently disclosed fatty acid esters [0051]. The corticosteroid is soluble in a fatty acid ester at 0.25% w/w to 4.5% w/w [0051]. It is unexpected that corticosteroids can be more soluble in a fatty acid ester than in a pharmaceutically acceptable solvent such as isopropyl myristate [0053]. When two or more solvents are combined, it is common and expected that the two solvents will act independently of each other [0059]. A formulation can comprise a fatty acid ester at 1% w/w to 40%w/w and formulation comprises a fatty acid ester at 2% w/w to 10% w/w [0082]. The formulation comprises a pharmaceutically acceptable solvent 1% to 40% w/w [0086]. The formulation comprises corticosteroid at 0.001% w/w to 5% w/w [0099].  Or 0.01% w/w to 2.5% w/w [0099]. The formulation can be a topical formulation [0068].  The corticosteroid 
Lathrop et al. does not explicitly teach about 3% to about 8% wt% isopropyl palmitate [claims 21 and 43], about 10% wt to about 50% wt C2-4 alcohol [claims 21 and 43], about 10% wt to about 75% wt of mineral oil [claims 21 and 43], about 0.01% wt to about 10% wt glyceryl ester or glyceryl monooleate [claims 21 and 43], about 0.1 %wt to about 2.5%wt  menthol [claim 21 and 43], wherein the composition does not comprise isopropyl myristate [claims 21 and 43], isopropyl palmitate present in an amount of about 8% wt [claims 23 and 59], desoximetasone is present in an amount of about 0.2% wt about 0.3% [claim 44] and desoximetasone is present in an amount of about 0.2% wt about 0.3% [claim 46].
Rao et al. teaches stable liquid desoximetasone liquid compositions comprising a) about 0.01wt% to about 2.5 wt. % desoximetasone; b) about 10%wt to about 70%wt of isopropyl myristate; c) about 20%wt to about 70%wt C2-C4 alcohol and d) stabilizing agent selected from the group consisting of an oleaginous vehicle, mixture of oleaginous vehicle and skin conditioner and a propellant [col.2, ln 41-47 and ln 59-60]. The C2-C4 alcohol is isopropanol and the oleaginous vehicle is mineral oil [col. 2, ln 54-58]. The skin conditioner is glyceryl oleate [col. 2, 64-65]. The liquid compositions can be in the form of a lotion or foam [col. 3, ln 32-35]. The oleaginous vehicle is present in the amount of about 10%wt to about 60%wt and the skin conditioning agent is present in the amount of 0.5%wt to about 10% wt. [col. 3, ln 16-17 and 37-38]. The stabilizing agent used is a mixture of mineral oil and glyceryl oleate [col. 3, ln 44-45].  The stable liquid formulations containing desoximetasone are designed in a therapeutic effective amount to alleviate symptoms of dermatosis skin conditions [col 6, ln 45-51]. The stabilizing agent is an amount sufficient to reduce the formation of less than about 1% oxidized impurity under accelerated storage condition [col. 9, ln 12-16]. Example 5 shows exemplary compositions containing desoximetasone, isopropyl myristate, isopropyl alcohol, mineral oil, and menthol and isopropyl palmitate (see below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

                                          
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a topical composition comprising desoximetasone, isopropyl palmitate, isopropyl alcohol, mineral oil (oleaginous vehicle), glyceryl monooleate and menthol because Lathrop et al. taught a corticosteroid composition comprising desoximetasone, isopropyl palmitate, mineral oil, glyceryl monooleate and isopropyl alcohol for topical use and Rao et al. taught a topical composition comprising desoximetasone and menthol. Motivation to arrive at the instantly claimed topical composition would have resulted from Lathrop et al. since it envisions embodiments wherein desoximetasone can be include with isopropyl palmitate, isopropyl alcohol, mineral oil, glyceryl monooleate and menthol and are suitable for a topical formulation. Motivation to include the menthol from Rao et al. into the composition of Lathrop et al. would have resulted from the fact that both references are directed to the development of desoximetasone topical composition. Thus, the skilled artisan would have found motivation and et al. taught a topical composition containing the same components for topical delivery.
In regards to the limitation about 2% to about 8% wt% isopropyl palmitate, and isopropyl palmitate present in an amount of about 8% wt as recited in claims  23, 43 and 59. Lathrop et al. taught a corticosteroid composition comprising an isopropyl palmitate as a solvent in an amount of 1% to 40% w/w. The skilled artisan would have been motivated to use the amount taught by Lathrop et al. in a topical corticosteroid composition because Lathrop et al. taught amounts that are useful to dissolved the corticosteroid and suitable for a topical composition. Further, Lathrop et al. taught amounts that overlap with the instantly claimed amounts and use in a topical formulation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
In regards to the limitation wherein about 10% wt to about 80% wt C2-4 alcohol as recited in claims 21 and 43.  Lathrop et al. taught a corticosteroid composition comprising an isopropyl palmitate, mineral oil or isopropyl alcohol as a solvent in an amount of 1% to 40% w/w. The skilled artisan would have been motivated to use the amount taught by Lathrop et al in a topical corticosteroid composition because Lathrop et al. taught isopropyl alcohol and mineral oil amounts that are useful as a solvent in a corticosteroid composition and suitable for a topical formulation. Further, Lathrop et al. taught amounts that overlap with the instantly claimed amounts and use in a topical formulation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
In regards to the limitation wherein about 0.01% wt to about 10% wt glyceryl ester or glyceryl monooleate as recited in claims 21 and 43. Lathrop et al. taught a corticosteroid et al. because the reference demonstrates that the amounts are useful for partially dissolving or completely dissolving the corticosteroid in the  formulation. Further, Lathrop et al. taught an amount range of  2% w/w to 10% w/w  that falls within the instantly claimed range and it is suitable to be employ in a topical formulation. Therefore, one of ordinary skill in the art would have had motivation to include the amounts instantly claimed in order to partially or completely dissolve the corticosteroid in a topical formulation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
In regards to the limitation wherein desoximetasone is present in an amount of about 0.2% wt about 0.3% and desoximetasone is present in an amount of about 0.2% wt about 0.3% as recited in claims 44 and 46. Lathrop et al. taught a corticosteroid composition comprising desoximetasone in an amount of corticosteroid at 0.001% w/w to 5% w/w or 0.01% w/w to 2.5% w/w. The skilled artisan would have found motivation to include the amounts taught by Lathrop et al. because the amounts are consider therapeutically effective for the treatment of skin conditions. In addition, Lathrop et al. recite an amount of corticosteroid that overlap with the instantly claimed amounts suitable for topical application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
In regards to the limitation wherein about 0.01%wt to about 2.5% wt menthol as recited in claims 21 and 43. Rao et al. teaches a liquid composition comprising desoximetasone desoximetasone, isopropyl myristate, isopropyl alcohol, mineral oil, and menthol and isopropyl et al. utilizes an amount that overlaps and it is a suitable amount to be included into a desoximetasone composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
In regards to the transitional language of “consisting essentially of” as recited in claim 43. The prior art of Lathrop et al. in view of Rao et al. render obvious the instantly claimed topical composition. In addition, the transitional language of “consisting essentially of” it is interpreted as “comprising” of since the instantly claimed composition is render obvious over Lathrop et al. in view Rao et al. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) MPEP 2111.03 (III).
In regards to the limitation wherein the composition does not comprise isopropyl myristate as recited in claims 21 and 43. Lathrop et al. teaches the solubility of the corticosteroid improves in the presence of fatty acid ester rather than in the presence of isopropyl myristate. In addition, Lathrop et al. further discloses that the compositions can include one or more solvents and within those solvent isopropyl myristate is mention. However, Lathrop et al. does not present an example that includes isopropyl myristate and teaches away from using isopropyl myristate stating that fatty acid ester provide better solubility. Therefore, one of ordinary skilled in the art would have taken into consideration the solubility benefits of using other types of solvents in combination with fatty acid ester instead of isopropyl myristate from the disclosure of Lathrop et al. Thus, the instantly claimed limitation is obvious of the prior art of Lathrop et al. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lathrop et al. in view of Rao et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
       Response to Arguments
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive. 
     Applicant argues that:
Lathrop et al. discloses several possible types of components (and within those types, numerous specific components, such as corticosteroids, fatty acid esters, pharmaceutically acceptable solvents, penetration enhancers, humectants and emulsifiers). None of the specifically compositions include desoximetasone. Let alone in the particularly claimed amounts. None of the specifically exemplified composition include each of the required ingredients and the claimed amounts.
The compositions comprising isopropyl palmitate surprisingly exhibit notable stabilities.  Table 9 of the instant application provides a summary of stability studies that compared a formulation that includes isopropyl palmitate but does not include isopropyl myristate (TrDsx73) with a formulation that does not include isopropyl palmitate and includes isopropyl myristate (TrDsx37). Example 3 of the instant application also describes transdermal flux test that also utilized a “control” formulation which includes 32% wt isopropyl myristate. Figure 4 provides a comparison of the control, TrDsx37, TrDsx73 and  three other compositions that include isopropyl palmitate but do not include isopropyl myristate (TrDsx70, TrDsx71 and TrDsx72) provides that the data demonstrates that composition comprising isopropyl palmitate, even at low concentration, surprisingly remarkable skin permeation and retention. 
Examiner’s Response:
et al. Lathrop et al. taught a corticosteroid composition comprising desoximetasone, isopropyl palmitate, mineral oil, glyceryl monooleate and isopropyl alcohol for topical use. Motivation to arrive at the instantly claimed topical composition would have resulted from Lathrop et al. since it envisions embodiments wherein desoximetasone can be include with isopropyl palmitate, isopropyl alcohol, mineral oil, glyceryl monooleate and menthol and are suitable for a topical formulation. Further Lathrop et al. taught overlapping amounts of the instantly claimed components and such amounts are understood to be suitable for a topical formulation.  The fact that Lathrop et al. does not teaches an embodiment wherein all of the ingredients and amounts are included does not exclude the reference as prior art since the examiner issue a 103 rejection and not 102 rejection. In addition, Lathrop et al. discloses the benefits of using a fatty acid ester over isopropyl myristate since it increases the solubility of corticosteroids.
In regards to the unexpected stability, skin permeation and skin retention. The compositions differ in the content of isopropyl myristate or palmitate and caprylic/capric triglyceride. It is difficult to conclude whether the presence of isopropyl palmitate is the reason for the surprising stability of the composition since formulation differ in the amounts present of ingredients claimed (glyceryl monooleate and caprylic/capric triglyceride). In addition, it would be premature to conclude that the stability of the formulation is impart by the presence of isopropyl palmitate since Applicant only compares a single date point and Lathrop et al. formulation render obvious all of the ingredients and amounts instantly claimed. Thus, the same stability properties should be present in Lathrop et al. formulations. 

    PNG
    media_image3.png
    481
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    312
    670
    media_image4.png
    Greyscale
     
Figure 4 compares control, TrDsx37, TrDsx73, TrDsx70, 71 and 72. Formulation TrDsx70 and 73 differ in the amount of isopropyl palmitate and TrDsx73 yields higher delivered of dose when compared to TrDsx71. It also notice that the control and formulation TrDsx73, TrDsx70, 71 and 72 are fairly close in the dose delivered to the dermis of the skin and taking into consideration the error bars it seems that there is no much difference between a formulation e.g., isopropyl alcohol, mineral oil, soybean oil, caprylic/capric triglycerides and isopropyl palmitate)?, because at least the oleaginous vehicle as claimed is an alternative form and most of the formulation includes all of the oleaginous vehicle. Further, is the amount of isopropyl palmitate critical for stability, skin permeation and retention? And where is the criticality of the amounts? From the arguments the examiner understood that the absence of isopropyl myristate attributes the stability, skin permeation and retention, however Lathrop et al. teaches away from using isopropyl myristate since fatty acid ester are better in increasing the solubility.      
Conclusion
Rejection of claims 21-23, 26, 43-44, 46, and 59 is proper.
Claim 62 is withdrawn.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627